TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00408-CR


Jimmy Ray Shelton, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 9293, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


Appellant Jimmy Ray Shelton was convicted of the attempted capital murder of two
peace officers and sentenced to ninety-nine years in prison.  Tex. Pen. Code Ann. §§ 15.01, 19.03
(West 1994).  On appeal, this Court sustained the finding of guilt but reversed that portion of the
judgment imposing sentence.  Shelton v. State, 41 S.W.3d 208, 218 (Tex. App.--Austin 2001, pet.
ref'd).  On remand, a new jury was impaneled, which heard evidence and assessed punishment at
imprisonment for thirty years.
Appellant's court-appointed attorney filed a brief concluding that the present appeal
is frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant was advised
of his right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed. 


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Affirmed
Filed:   March 13, 2003
Do Not Publish